Title: To John Adams from John Quincy Adams, 15 February 1813
From: Adams, John Quincy
To: Adams, John



N. 21.
My Dear Sir.
St: Petersburg 15 February 1813.

Although the Wars, which broke out in the course of one Week, last Summer, both in Europe and America, appear to have deprived our friends in the United States, totally of the few opportunities which they had before, of writing to us, so that we still remain without a line from any of them bearing a later date than last April, we have hitherto had the means of Communication to them, particularly since the approach of Winter, at least as frequently as we ever had before during our residence in this Country; and I trust you will hear directly from us, as often as before the War. There are here a number of Americans, who upon concluding the business which brought them, are successively departing, to return home, and at least while the Winter lasts, they are obliged to take the same course—They go by land to Gothenburg—thence, in the British Packets, to England, where they have hitherto found no difficulty in obtaining permission to land, or in meeting opportunities to embark for the United-States—By some of them I have had the means of dispatching my letters at least once every Month since the close of last year’s Navigation, and I hope to have similar occasions to write by them from time to time, untill the return of Summer—When that comes, it is likely there will be neutral Vessels going directly from hence, as well as from Gothenburg, to America.
I wish I could foresee any probability that a restoration of Peace between the United-States and England will open once more the highway of Nations to our own Vessels, to pass to and from this Country—But all the hopes of this that I had cherished have been fading into disappointment, and the Events of the War hitherto have tended so much to exasperate and embitter on both sides, without disabling either, that I see no resource left in regard  to the wish for Peace, but Resignation to the Will of Heaven.
We are still ignorant of the issue of our Presidential Election, which the British Ministry, either believe, of affect to believe to be the test of Peace or War—It has even been asserted from publications in American Gazettes, to which I give not the least credit, that the Candidate opposed against Mr Madison, was agreed upon by a Coalition of very heterogeneous oppositions, upon a special pledge that if elected he would within twenty-four hours after his installation, suspend hostilities, against Britain, and commence a Negotiation for Peace—The English Gazettes have seized with avidity this absurd tale, and circulated it throughout Europe, to propagate the opinion that the War is in America considered merely as Mr Madison’s War, and that if his Antagonist should be elected, the new President would rush into the arms of England, without asking a Question, of Congress; and take just such a Peace as Mylord Castlereagh, should be pleased to give him—That the chance of Peace will depend upon the Event of the American Election the British Ministry have explicitly avowed to be their expectation, and their Ambassador here Lord Cathcart, some Months since intimated to me, in Conversation the same thing. But there is a duplicity in the conduct of the British Ministry towards America, which makes it impossible to judge what they intend, from what they say, unless by taking the exact counterpart of their public professions, for their real intentions—On the publication of Captain Henry’s Correspondence, Lord Liverpool and Lord Castlereagh solemnly disavowed having ever intended to countenance any project for the dismemberment of the American Union, though it was so strongly urged on the face of Sir James Craig’s Instructions to Henry, and although Lord Castlereagh was forced to acknowledge, that they had never expressed any disapprobation to Sir James Craig for having given those Instructions—At the same time when Mr: Whitbread moved in the House of Commons for Copies of Sir James Craig’s Correspondence, Lord Castlereagh refused them, and Mr: Whitbread despaired of being able to carry his motion, and without it.—I have too much reason for believing that even when they revoked the Orders in Council, it was only because they knew the measure would come too late to prevent the War—The Opposition in England have lately charged them with having been taken by surprize, and unprepared, by the American Declaration of War; and as the loss of their two frigates has made the Nation sore, and given some colour to this charge, an elaborate defence of them against it, has been published in their principal Newspaper, disclosing the fact that Instructions had been sent as early as last May to Admiral Duckworth on the Newfoundland Station, to burn sink and destroy all American Vessels, on the slightest aggression by the Americans. These Instructions the writer urges, must have been given to all the other British Commanders on the American Stations, at the same time as to Admiral Duckworth—He sees that he can defend his Patrons, from the charge of negligence, only by bringing down upon them the charge of perfidy, but to this they are so indifferent that he does not attempt to refute or even to deny it.
Even in the present Parliament, Mr Canning, has censured them in the House of Commons, for not having answered the American Manifesto, and denied the charge of having been implicated in Henry’s mission of dismemberment; which he Canning disavows in the name of the whole Ministry of which he was then a Member—Very well, Mr Canning—But Sir Robert Wilson, an Officer of high distinction, and certainly no enemy to the British Ministry, asserted here, at the table of an English Gentleman, (as I am informed) that Mr Perceval at the time of his death was determined to have a War with America, and expected that the result of that War would be the dismemberment of the American Union—A Gentleman present at the dinner, which was shortly after Lord Liverpool’s and Lord Castlereagh’s parliamentary disavowals, questioned the correctness of Sir Robert’s information—upon which he replied, “Sir, my informant is Mr Perceval—A very few days, before his death, he told me so, himself.”—With such facts in the face of such professions, it is scarcely possible to indulge a hope of Peace, while the present British Ministers are in power, unless it be such a Peace, as to the Heart of an American, feeling for the honour of his Country would be worse than the most disastrous War—
The War in the North of Europe, is for the present at an end—The dissolution of the Emperor Napoleon’s Army is so complete, that the Russians, who have entered Prussia and the Duchy of Warsaw, advance even in the depth of an extremely severe Winter, without finding an Enemy to oppose them—They go as friends and deliverers, and say they are every where received as such; with joy and triumph—Napoleon has been now nearly two Months at Paris, where a popular fermentation menacing the whole foundation of his Government is said to be not very secretly working—A Peace and Alliance both with Austria, and Prussia is expected here, and the Negotiations though not public and believed to be far advanced—The Emperor Alexander is with his army in the Duchy of Warsaw.
I am, Dear Sir, every dutifully your’s
A.